Citation Nr: 1225777	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  06-16 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for headaches, to include as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in relevant part, denied the benefits sought on appeal.

In his May 2006 VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Veteran's Law Judge (VLJ) of the Board at his local VA office.  However, in June 2008, before his scheduled hearing could be held, he indicated that he would not be able to attend his scheduled hearing.  Therefore, the Board considers the Veteran's request for a hearing before a Board VLJ to be withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

In December 2008, the Board granted the Veteran's claim of entitlement to service connection for tinnitus and remanded his current claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  The Board again remanded these claims for further development in July 2010.


FINDINGS OF FACT

1.  There is no credible and competent evidence of record to show that the Veteran incurred bilateral hearing loss as a result of his active service.  

2.  There is no credible and competent evidence of record to show that the Veteran currently suffers from headaches.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for entitlement to service connection for headaches, to include as secondary to service-connected tinnitus, have not been met.  38 U.S.C.A. §§ 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An initial VCAA letter sent by the RO in April 2004 informed the Veteran of the elements required to establish his claim and subsequent VCAA letters from the RO dated in March 2006 and October 2007 complied with the notice requirements as indicated in Dingess.  The AMC sent yet another VCAA notice letter in July 2010 to inform the Veteran of the elements required to establish his claim for service connection for headaches on a secondary basis, pursuant to 38 C.F.R. §§ 3.159(b) and 3.310.  In light of the denial of his service connection claims, no disability rating or effective date can be assigned, and therefore, there can be no possibility of prejudice to the Veteran under the holding in Dingess.

The Board acknowledges that the March 2006, October 2007, and July 2010 VCAA letters were sent after the initial March 2005 rating decision on appeal.  In this case, however, the Board finds that the timing of these VCAA letters does not result in prejudicial error as any such error was cured by the RO's readjudication of his service connection claims, as demonstrated by the March 2006 Statement of the Case (SOC), the May 2008 Supplemental Statement of the Case (SSOC), the March 2010 SSOC and the November 2011 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a statement of the case to cure timing of notification defect).

The Court has held that an SSOC that complies with applicable due process and notification requirements constitutes a readjudication decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III); see also Prickett, supra (holding that an SOC that complies with all applicable due process and notification requirements constitutes a readjudication decision).  As the SOC and SSOCs in this case have complied with the applicable due process and notification requirements for a decision, they constitute readjudication decisions.  Accordingly, the provision of adequate notice followed by a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran has not indicated that there are other outstanding treatment records he wished VA to obtain.  Additionally, the Veteran has been afforded two VA audiological examinations and he has been scheduled for VA neurological examinations, to which he has failed to report.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  With respect to the Veteran's hearing loss claim, the Board additionally requested a medical expert opinion from a health care professional in VA's Veterans Health Administration (VHA) as to whether it was at least as likely as not that the Veteran's current left ear hearing loss was incurred as a result of his military service, to include his exposure to hazardous military noise.  See 38 C.F.R. § 20.901(a) (2011) (the Board may obtain a medical opinion from an appropriate health care professional in the VHA of VA on medical questions involved in the consideration of an appeal when, in its judgment, such medical expertise is needed for equitable disposition of an appeal).  

Moreover, the Board is satisfied that the RO/AMC has substantially complied with the Board's December 2008 and July 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that in both remands, it directed the RO/AMC to schedule the Veteran for VA examinations to obtain further comment on the nature and etiology of his claimed disabilities.  After the Veteran failed to report to scheduled examinations following the December 2008 remand, the Board directed that notice of his scheduled examinations should be sent to a more current address in Olympia, Washington.  The Veteran again failed to report to his scheduled examinations.  The Board additionally directed the RO/AMC to provide the Veteran with VCAA notice pertaining to establishing service connection for headaches as secondary to service connected tinnitus.  This notice was provided by the AMC in July 2010.  

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating these claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating these issues on appeal.

II.  Entitlement to Service Connection

The Veteran contends that he developed bilateral hearing loss as a result of working on the flight deck of an aircraft carrier during his active service.  He also contends that he currently suffers from headaches as a result of his service-connected tinnitus.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  

Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307; see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  The Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection may be granted for certain chronic diseases, including organic diseases of the nervous system such as a sensorineural hearing loss, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2011).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  See Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2011).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.322 (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      A.  Bilateral Hearing Loss

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

With respect to the first required element to establish service connection for bilateral hearing loss, current disability, the evidence of record is in disagreement with respect to whether the Veteran currently has a bilateral hearing loss diagnosis.  In this regard, he was first afforded a VA examination in connection with his service connection claim in September 2004.  The results of audiological testing performed during that examination are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
35
35
LEFT
35
35
35
35
30

Speech audiometry testing revealed a speech recognition ability of 94 percent in the right ear and of 92 percent in the left ear.  Based on these results, the examiner diagnosed bilateral mild combined sensorineural hearing loss.  See 38 C.F.R. § 3.385 (2011).  

As the September 2004 VA examiner provided a negative opinion as to the etiology of the Veteran's hearing loss without the having the benefit of reviewing the Veteran's claims file, to include his STRs, the RO requested another examination in order to obtain further comment regarding the nature and etiology of his claimed hearing loss, once his STRs were obtained.  The Veteran was subsequently afforded a VA QTC examination in January 2008.  Results of audiometric testing performed during that examination are as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
25
15
LEFT
30
15
15
25
15

Speech audiometry testing revealed a speech recognition ability of 98 percent in the right ear and of 92 percent in the left ear.  The examiner determined that the Veteran's hearing was essentially normal in both ears.  Although the results of audiometric testing performed during this examination did not reveal a level of hearing loss sufficient to constitute a disability for VA purposes for the right ear, the Veteran's speech recognition score of 92 percent in the left ear was sufficient to constitute hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2011).  

Accordingly, based on the results of audiometric testing performed in September 2004 and the speech recognition score for the Veteran's left ear, as determined during the January 2008 VA QTC examination, the Board finds that the Veteran has been shown to have hearing loss in each ear during the pendency of his appeal, thus the first required element to establish service connection has been met.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Davidson, supra. 

With respect to the second required element to establish service connection for bilateral hearing loss, in-service incurrence of a disease or injury, the Board observes that the Veteran's STRs are devoid of any reference to, complaint of, or treatment for hearing loss.  Moreover, in a May 1989 audiological evaluation, just prior to his separation from service, his hearing was found to be normal for VA purposes.  See 38 C.F.R. § 3.385 (2011).  The results of that audiological evaluation are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
10
LEFT
20
15
15
10
15

The Board notes, however, that the Veteran's military duties required him to serve aboard the flight deck of an aircraft carrier, thus requiring that he be regularly exposed to hazardous aircraft noise.  Therefore, the Board will afford the Veteran the full benefit of the doubt and concede his exposure to hazardous military noise.  See 38 U.S.C.A. § 1154 (West 2002).  Additionally, the Veteran's STRs do reveal that he was treated during service for otitis externa, otitis media, and for cerumen impaction.  Accordingly, Based on this evidence, and more significantly, the Veteran's exposure to hazardous military noise, the Board finds that the second required element for service connection has been met.  See Davidson, supra.  

Accordingly, the Board is left to consider the final required element to establish service connection for bilateral hearing loss, a nexus between the Veteran's current bilateral hearing loss and his in-service exposure to hazardous military noise.  In this regard, the earliest evidence of hearing loss contained in the claims file is found in the September 2004 VA examination report.  Notably, the Veteran underwent an audiological evaluation in April 1998 as part of a physical examination performed in connection with his Naval Reserve duties.  The results of audiometric testing were as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
5
15
10
LEFT
20
10
5
15
5

Though speech discrimination was not conducted as part of the evaluation, the results of his audiometric testing did not indicate that he had hearing loss for VA purposes at that time.  See 38 C.F.R. § 3.385 (2011).  

During the aforementioned September 2004 VA audiological examination, the Veteran reported a four-year history of military noise exposure to shipboard and aircraft noise with hearing protection.  He denied exposure to occupational or recreational noise.  After diagnosing the Veteran with bilateral, mild combined sensorineural hearing loss, the examiner noted that the configuration of the Veteran's hearing loss was essentially flat from .25 to 4 kilohertz and symmetrical.  He noted that this was not consistent with hearing damage due to noise exposure.  Based on these findings, the examiner gave the opinion that in the absence of medical records to the contrary, it was unlikely that the Veteran's current hearing loss was due to damage from military noise exposure.  

Following the aforementioned January 2008 VA QTC examination, that examiner concluded that the Veteran's hearing was essentially normal in both ears.  He further concluded that the 92 percent word discrimination score of the left ear was not clinically significant.  The examiner stated that there was no evidence of hearing loss in the auditory frequencies affected by noise.  As no hearing loss was diagnosed, the examiner did not provide an opinion regarding the etiology of the Veteran's claimed hearing loss.  

Because the Veteran's 92 percent speech discrimination score was indicative of hearing loss for VA purposes, the RO sought an addendum opinion from the January 2008 QTC examiner.  In the April 2008 addendum, however, the examiner maintained that the Veteran did not have hearing loss and again failed to provide an opinion as to the etiology of his claimed hearing loss.

On this record, the Board subsequently remanded the Veteran's appeal in December 2008, in order to obtain further VA audiological testing to ascertain the severity of the Veteran's claimed bilateral hearing loss and obtain an opinion regarding the etiology of any diagnosed hearing loss.  Upon remand, the Veteran failed to report to a VA examination scheduled in April 2009.  The AMC subsequently issued an SSOC in March 2010 and returned the Veteran's appeal to the Board.  Believing that notification of the Veteran's scheduled examination was not sent to his current address, the Board again remanded the appeal for further VA examination in July 2010.  Again, however, the Veteran failed to report to his VA examination scheduled in August 2010.  

As further VA examination to assess the severity of the Veteran's hearing loss and to obtain a medical opinion regarding the etiology of his left ear hearing loss was not able to be accomplished on remand, in March 2012, the Board proceeded to request a medical expert opinion from a VHA health care professional regarding the etiology of the Veteran's left ear hearing loss as discovered during the VA QTC examination in January 2008.  

In April 2012, a VHA audiologist reviewed the Veteran's claims file and, based on the evidence of record, provided the opinion that the Veteran's hearing loss was less likely than not caused by or a result of military noise exposure.  The examiner based this opinion on the evidence of record that the Veteran was found to have hearing within normal limits at the time of his induction and separation from service without a significant threshold shift between the two evaluations.  The examiner further noted that the Veteran's April 1998 hearing evaluation showed his hearing to be within normal limits.  Further, while the Veteran was shown to have been treated for otitis externa, and otitis media, and cerumen impaction during his service, the examiner maintained that these types of pathologies would not cause sensorineural hearing loss or any long-term hearing loss.  

After a thorough review of the evidence of record, the Board cannot make a finding that the Veteran has bilateral hearing loss that is etiologically related to his active service, to include hazardous military noise exposure.  Plainly, there is no competent and credible evidence of record to support the Veteran's contention that his hearing loss is related to active service.  Moreover, weighing heavily against the Veteran's claim are two well-informed and well-reasoned opinions from medical professionals that have concluded that the Veteran's hearing loss is not related to his conceded in-service noise exposure or to his in-service ear infections.  

With respect to the adequacy of the September 2004 VA examiner's opinion, the Board notes that while the RO sought further medical examination because that opinion was made without the examiner having had the benefit of reviewing the claims file, there is otherwise no apparent reason to discredit the examiner's opinion.  It appears from the examination report that the Veteran gave an accurate history of noise exposure during the examination and the examiner provided findings consistent with other medical evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); see also Barr, 21 Vet. App. 303 (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).  Based on a review of the examination report, the Board believes that the examiner was well-informed of the Veteran's history and contentions, and based on the evidence, the examiner gave a fully articulated and well-reasoned opinion.  The examiner specifically concluded that while the Veteran was exposed to hazardous military noise, his pattern of hearing loss was not consistent with noise exposure.  

The September 2004 VA examiner's opinion is strongly supported by the subsequent April 2012 opinion from the VHA audiologist.  Again, this VHA specialist's opinion, that the Veteran's hearing loss was less likely than not caused by or a result of military noise exposure, adequately encompassing claimed hearing loss in both ears, is fully articulated, well-reasoned, and based upon a thorough review of the evidence of record.

While the Veteran may be sincere in his belief that he has experienced hearing loss as a result of his active service, he is not competent to provide a diagnosis of hearing loss or an opinion regarding the etiology of diagnosed hearing loss, as such requires medical expertise.  See Layno, 6 Vet. App. at 469.  In his case, there is simply no medical evidence of record to support his contention that he developed bilateral hearing loss as a result of his active service.  In spite of his conceded in-service exposure to hazardous military noise, absent competent evidence of nexus between current hearing loss and an in-service disease, event (i.e. hazardous military noise exposure), or injury, service connection for hearing loss cannot be granted.  See 38 C.F.R. § 3.385 (2011); see also Davidson, supra.

      B.  Headaches

With respect to the Veteran's claimed headache disability, the evidence of record shows that the Veteran complained of headaches on multiple occasions during his active service.  While this evidence would certainly satisfy the second required element to establish service connection on a direct basis, that of in-service injury or disease; and while service connection is in effect for tinnitus, satisfying the corresponding requirement for service connection on a secondary basis, the Veteran's claims file is devoid of any post-service evidence of any reference to, complaint of, or treatment for headaches.  See Davidson, supra; see also Wallin, supra.  In short, a post-service headache disability has not been diagnosed.  

While the Veteran is competent to report having the symptoms of a headache disability, his contentions have never been confirmed through a medical diagnosis.  See Layno, 6 Vet. App. at 469 (defining competent testimony as that which the witness has actually observed and is within the realm of his personal knowledge through use of his senses).  Here, pursuant to the duty to assist, the Board has made multiple efforts to provide the Veteran with a VA examination to substantiate his claim of a current headache diagnosis, and to determine the nature and etiology of his claimed headache disability.  See 38 C.F.R. § 3.159(c)(1) (2011).  Unfortunately, however, the Veteran has failed to report to VA examinations scheduled in April 2009 and August 2010 and has not otherwise responded to recent communication from the RO/AMC with respect to his claims on appeal.  

Based on the foregoing, the Board has concluded that no further action can be taken in order to assist the Veteran with this claim.  As the duty to assist is not a one-way street and as the Veteran has put forth no effort to help substantiate his claim, the Board is left to decide the claim on the evidence of record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In order to be considered for service connection, whether on a direct or secondary basis, a claimant must first have a current disability.  See Rabideau v. Derwinski,  Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of a currently diagnosed headache disability, service connection may not be granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Plainly, the Board cannot make a finding that the Veteran has a current headache disability absent medical evidence of a headache diagnosis.  Accordingly, service connection may not be granted for headaches.  See Davidson, supra; see also Wallin, supra.

The Board concludes that a preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and for headaches, and that therefore, the benefit of the doubt rule, enunciated in 38 U.S.C.A. § 5107(b), is not for application in this appeal.  Entitlement to service connection for bilateral hearing loss and for headaches, therefore, must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for headaches is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


